Citation Nr: 1017863	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  02-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left eye disorder, to 
include pterygium of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to 
December 1986 and from August 1989 to August 1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In January 2004, May 2005 and October 2006 the 
Board remanded the case for further development.  The case 
has been returned to the Board for further appellate action.  

In June 2003, the Veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required for compliance with 
the Board's previous remand.  Stegall v. West, 11 Vet. App 
268 (1998).  The Board's October 2006 remand directed that VA 
attempt to secure copies of the Veteran's treatment records 
from his first period of service, and thereafter afford the 
Veteran a VA ophthalmology examination to address the current 
nature and etiology of his claimed left eye pterygium.  The 
remand indicated that the VA examiner was to examine the 
Veteran and review his claims files, and specifically offer 
opinions as to whether he had a current left eye pterygium or 
a current disability (to include scarring) that is related to 
or the product of the pterygium of the left eye in service, 
and (if service treatment records indicate that his left eye 
pterygium pre-existed service) provide an opinion as to 
whether the left eye pterygium noted at service entrance 
increased in severity during service, and, if so, whether 
that increase was due to the natural progression of the 
disorder.  The examiner was asked to include a discussion as 
to what, if any, effect the Veteran's February 1992 
basketball related left eye injury may have had on his 
pterygium and address the in-service recurrence of the 
Veteran's pterygium following his December 1993.

Treatment records from the Veteran's first period of service 
were associated with the Veteran's claims files.  His 
September 1983 enlistment examination report clearly shows 
that clinical evaluation revealed a left eye pterygium that 
was not considered disabling.   Although a VA examiner did 
examine the Veteran and review his claims files in September 
2009, the examiner, while noting a current left eye pterygium 
and scarring as a result of the 1993 surgery, did not 
specifically address the questions of whether the current 
pterygium is related to or the result of the in-service left 
eye pterygium or addressed whether there is any current 
disability related to service.  Nor did the VA physician 
provide an opinion as to whether the pre-existing left eye 
pterygium increased in severity during service and, if so, 
whether that increase was due to the natural progression of 
the disorder, or discuss the February 1992 left eye injury or 
the December 1993 surgery as directed.  Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be afforded 
a VA ophthalmology examination to 
determine the current nature and etiology 
of any current left eye disorder, to 
include pterygium or scarring, if found 
to be present.  All necessary special 
studies or tests should be accomplished.  
The examiner must review the Veteran's 
claims folders, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
examiner should clearly indicate if the 
Veteran has a current left eye diagnosis.  
Regardless, the examiner should also 
offer an opinion for any and all 
diagnosed left eye disorders, as to 
whether they are at least as likely as 
not caused by or had their onset during 
service.  As the service treatment 
records show that pterygium of the left 
eye pre-existed service, the examiner 
should provide an opinion as to whether 
the left eye pterygium noted on the 
entrance examination increased in 
severity during service, and, if so, 
whether that increase was due to the 
natural progression of the disorder.  The 
examiner should include a discussion as 
to what, if any, effect the Veteran's 
February 1992 basketball related left eye 
injury may have had on his pterygium and 
address the in-service recurrence of the 
Veteran's pterygium following his 
December 1993 surgery.
    
If an increase in severity during service 
is found that is not due to the natural 
progression of the disorder, the examiner 
should provide a medical opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's current left eye disorder is 
the result of the in-service increase as 
opposed to being due to some other factor 
or factors.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

2.  Thereafter, VA should readjudicate 
the issue on appeal.  If the issue 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


